Metcalf, J.
The defendant’s counsel admit that in an action for the seduction of a daughter, a jury are not confined to the consideration of the mere loss of her service, but may give damages for the distress and anxiety of mind which the parent has sustained in being deprived of the society and comfort of the child, and by the dishonor which he receives ; 2 Selw. N. P. (11th ed.) 1116; Phillips v. Hoyle, 4 Gray, 568; but they contend that damages for mental suffering are not legally recoverable in any other action. This position cannot be maintained. There are various other actions for injuries wilfully inflicted, in which damages for mental suffering are held to be recoverable. This plaintiff’s action is one of that kind. We therefore need not now inquire whether damages for such suffering can be recovered, when it is the effect of an injury caused *123by negligence and carelessness only, and not by design. On this question the authorities are not uniform. See Canning v. Williamstown, 1 Cush. 451; Masters v. Warren, 27 Conn. 293; Flemington v. Smithers, 2 C. & P. 292; 2 Greenl. Ev §267.
In an action for forcible abduction of children, the father is entitled to damages for the injury done to his feelings. Magee v. Holland, 3 Dutcher, 86. So, in an action for a libel, damages may be given for the mental suffering arising from the apprehension of the consequences of the publication. By Erskine, J 7 Man. & Gr. 346, and 8 Scott N. R. 25. “ The cases of libel and slander, seduction and the like,” says Chief Justice Shaw, “ are analogous in this; that in general they do not involve a loss of money, time or business, capable of being measured and estimated, but are founded on damages done to one’s feelings, reputation, social position, hope of advancement and the like. These are damages not measurable by any standard, but capable, in many instances, of producing the greatest suffering, yet, in others, cause little or no actual injury.” Treanor v. Donahoe, 9 Cush. 229, 230. In an action for a wanton assault and battery, the plaintiff may recover for mental anxiety, public degradation and wounded sensibility. Wadsworth v. Treat, 43 Maine, 163. See also Sedgwick on Damages, (3d ed.) 554, note.
There are other cases in which damages for mental suffering, in addition to damages for bodily injury, or injury to property, may be recovered ; to wit, cases in which the legal injury is enhanced by the time, place and circumstances of its infliction, and "the degree of indignity and insult that attend it. Though the indignity and insult, taken alone, would not be actionable, yet, when connected with an actionable injury, they aggravate it, and are an element of recoverable damages. Cases cited in 3 Stark. Ev. (4th Amer. ed.) 1450, and Addison on Torts, 178, 179, 787. Emblen v. Myers, 6 Hurlst. & Norm. 54.
But though we decide that the plaintiff is entitled to damages for his mental suffering caused by the defendant, we are of opinion that evidence thereof, distinct from and in addition to *124that which showed the nature and extent of the principal injury, was not admissible. We must infer from the bill of exceptions that such evidence was received at the trial. And it was agreed by counsel, at the argument, that the plaintiff himself did not testify concerning his pain and anxiety of mind.
Mental suffering cannot be directly proved as a fact by any one besides the sufferer, but is a matter of inference from causes which naturally tend to produce it. It cannot be measured aright by outward manifestations; for there may be a show of great distress where little or none is felt. And great distress may be concealed and borne in silence with an apparently quiet mind. Ab inquieto scepe simulatur quies. Hence it is plain that the amount of a plaintiff’s damages for mental suffering is not to be affected by evidence of his language or conduct — which we suppose to have been the evidence admitted in the present case — but by the nature and extent of the injury which caused that suffering, and its natural' tendency to produce it. And we nowhere find that any other evidence of mental suffering, besides that of the injury which was the alleged cause of action, was ever before admitted.
The exception to the admission of evidence offered by the plaintiff, “ tending to show that he suffered pain and anxiety of mind,” is sustained,'and the verdict is to be set aside. The disagreement of the jury on the first count is therefore immate-. rial. All the other exceptions are overruled. As the demurrer was not argued, we suppose it to have been withdrawn.

New trial granted.